Citation Nr: 1007972	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer with 
incontinence associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

In January 2010, the Veteran and his wife presented testimony 
regarding the issue on appeal at a Board hearing held by 
videoconference before the undersigned.  The transcript of 
the hearing is associated with the claims file.  

At that time, the Veteran also submitted additional evidence 
in support of his claim, which was accompanied by a waiver of 
his right to initial RO consideration of the new evidence.  
38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

The Board notes that the Veteran specifically requested to be 
afforded with a local RO hearing, in addition to his Board 
hearing, prior to his case being certified to the Board in a 
VA Form 21-4138 dated in August 2009, which accompanied the 
VA Form 9.  However, review of the record reveals that the 
Veteran was not afforded his requested RO hearing and there 
is no indication that he withdrew his hearing request.  
Nonetheless, because the Veteran's claim is being granted by 
the Board for reasons explained below, the Board finds the 
failure to provide the Veteran with a local RO hearing to be 
nonprejudicial and will proceed with adjudication of the 
claim.     
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of prostate cancer, 
which is a disease associated with exposure to certain 
herbicide agents as enumerated under 38 C.F.R. § 3.309(e).  

2.  The Veteran had temporary duty in Saigon, Vietnam from 
May 8th to May 12th, 1967 and is, thus, presumed to have been 
exposed to herbicide agents during his period of active 
military service.  


CONCLUSION OF LAW

Prostate cancer with incontinence is presumed to have been 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For reasons explained in greater detail below, the Board 
finds that service connection for the Veteran's claimed 
prostate cancer with urinary incontinence is warranted.  
Thus, in light of the full grant of the benefits sought on 
appeal, the Board finds that any possible errors on the part 
of VA that may exist in fulfilling its duties under the VCAA 
with respect to the Veteran's claim are rendered moot.  To 
the extent that there are any defects regarding VA's duty to 
notify and assist regarding the elements of degree of 
disability and effective date, they will be addressed by the 
Agency of Original Jurisdiction (AOJ) when effectuating the 
award of benefits.     

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Veteran seeks entitlement to service connection for 
prostate cancer on a presumptive basis as secondary to 
exposure to herbicide agents during his Air Force service.  
The Veteran contends that he had a temporary duty assignment 
in Saigon, Vietnam and, as part of his responsibilities as an 
officer (i.e., chief of the Air Force Logistics Command 
(AFLC) Procurement Inspection Branch) in the Air Force, 
personally led a team that conducted an inspection of an AFLC 
contractor site that was responsible for performing certain 
maintenance and repair on military aircraft beyond the 
capabilities of combat units.       

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the following must be shown:  (1) that the Veteran served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975; (2) that he 
suffered from a disease associated with exposure to certain 
herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the disease process manifested to a degree of 
10 percent or more within the specified time period 
prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).

In the present case, there is ample evidence showing that the 
Veteran currently has prostate cancer.  His private treatment 
records dated in June 2006, a mere four months prior to the 
filing of his claim, include findings of prostatic 
adenocarcinoma and prostate cancer.  Also, the Veteran 
competently reported in his December 2006 Notice of 
Disagreement (NOD) that a physician had diagnosed him with 
prostate cancer earlier that year.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when the layperson is reporting a contemporaneous 
medical diagnosis.).  Although the Veteran later wrote in a 
June 2009 letter that all symptoms of his cancer had 
"disappeared" and he was now "cured" with the exception of 
residual bowel incontinence, the Board finds that the 
evidence sufficiently establishes the presence of the current 
disability of prostate cancer.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007) (holding that the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim.).  

Because the Veteran's current prostate cancer is an 
enumerated disease associated with herbicide exposure under 
38 C.F.R. § 3.309(e), the Board will next consider whether 
the evidentiary record adequately supports a finding that the 
Veteran had qualifying service in Vietnam.  

Review of the record reveals that the RO was unable to 
confirm the Veteran's in-country Vietnam service pertaining 
to his inspection of the AFLC contractor sites during a 
period of temporary duty.  Indeed, the July 2009 memorandum 
from the Joint Services Records Research Center (JSRRC) 
Coordinator provides a summary of the Veteran's contention 
that he performed inspections in Vietnam around May 1967 and 
wrote that a request was sent to an archivist with the Air 
Force Historical Research Agency but a negative response was 
received for inspections or staff assistance visits in 1967 
and, consequently, the Veteran's in-country service was 
unable to be confirmed.  Also, service personnel and 
treatment records are devoid of any references to a period of 
temporary duty in the Republic of Vietnam in 1967.       

However, the Board notes that the Veteran provided an 
unclassified report that he had typewritten in service 
wherein he summarized the Annual General Inspection of the 
Air Procurement Region, Far East conducted from May 6th to 
May 26th 1967 and specifically provided a list of the units 
inspected, locations, and inspection dates, which included 
"Detachment 4, Saigon, Vietnam" from "8-12 May 1967".  
This evidence is both credible and probative in determining 
whether the Veteran had temporary duty in the Republic of 
Vietnam in May 1967.  

In addition, the Veteran submitted competent lay statements 
from fellow Air Force officers in support of his claim.  One 
retired Air Force officer (R.S.) wrote that he was a member 
of the Headquarters, AFLC Procurement Inspection Branch from 
June 1965 to February 1968, had served second in command 
under the Veteran, and recalled being informed after his 
arrival at the Tachikawa Air Base in Japan in March 1968 that 
the Veteran had previously performed an inspection of the 
capabilities of the detachments in Southeast Asia, which 
included Detachment 4 in Tan Son Nhut Air Base in the 
Republic of Vietnam.  Another retired Air Force officer 
(A.C.) wrote that he recalled the findings uncovered by the 
inspection team led by the Veteran in Southeast Asia as he 
participated in the proofreading and analysis of the 
findings.  

Furthermore, the Veteran's wife competently and credible 
reported at the January 2010 Board hearing that she recalled 
the Veteran's trip to Vietnam and remembered that he had 
brought home gifts for her and their children upon his 
return.    

Upon consideration of the foregoing, the Board finds that the 
evidence both for and against the material issue of whether 
the Veteran had in-country service in Vietnam is, at least, 
in relative equipoise and, consequently, resolves reasonable 
doubt in the Veteran's favor in finding that he has 
qualifying service in Vietnam.  Thus, the Veteran is presumed 
to have been exposed to Agent Orange in service.  

Thus, because he currently suffers from a disease that has 
been identified as associated with herbicide exposure (i.e., 
prostate cancer) and is presumed exposed to herbicide agents 
in service during a period of temporary duty in the Republic 
of Vietnam, the Board finds that the Veteran is entitled to 
service connection for prostate cancer on a presumptive 
basis.  38 C.F.R. § 3.309(e).  Therefore, the appeal is 
granted.    


ORDER

Entitlement to service connection for prostate cancer with 
incontinence associated with herbicide exposure is granted.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


